DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/24/2022 has been entered. Claims 2, 3, 6, 12, 13, and 16 have been canceled. Claims 1, 4-5, 7-8, 11, 14-15, 17, and 20 have been amended. Claims 1, 4-5, 7-8, 10-11, 14-15, 17, and 19-20 are pending.
Allowable Subject Matter
Claims 1, 4-5, 7-8, 10-11, 14-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20180314420 teaches a touch-sensitive display apparatus and a control apparatus are included in an operating device of a motor vehicle. The control apparatus is configured, in a first operating mode, to display on the display apparatus a screen keyboard for receiving a character sequence from a user. A driver is not to operate the on-screen keyboard during a journey. A sensor apparatus is configured to detect an approach of an object to the display apparatus, a distinction being drawn between a driver approach from a predetermined driver side and a passenger approach from a passenger side opposite the driver side. The control apparatus is configured to deactivate the first operating mode in the event of a detected driver approach of the object and, instead, to activate an alternative operating mode that is different from the first operating mode. 20190011041 teaches operating device for a shift by wire assembly in an automobile comprising a touch sensitive display for selecting selectable operation modes of an automatic and/or automatized transmission of the automobile and having an essentially flat surface, wherein the surface of the touch sensitive display comprises a recess and in that a start position program of the operating device is configured to issue instructions to the touch sensitive display to display a shift pattern when contact with the touch sensitive display is detected at the location of the recess for a predetermined period of time, wherein a start position of the shift pattern is located at the location of the recess. 20130103712 teaches systems and techniques by which information may be exchanged over a network between a user device and a search system to facilitate a search. In one implementation, the search is initiated when a user draws a pattern, e.g., a pattern corresponding to a character, glyph, or a letter of a language, on a display of the user device. The user device collects gesture data related to the pattern drawn by the user, and sends the gesture data along with any previously recognized characters that constitute a search term, to the search system.
Prior arts fail to disclose or suggest a mode controller for a vehicle, comprising:  a controller configured to execute a mode selection function when a first touch input of a predetermined pattern is input through a first region of a touch screen; generate a pop-up window as a touch input screen on the touch screen when the mode selection function is executed; wherein the mode includes at least one of a transmission mode and a driving mode, and wherein the controller is configured to split the pattern of the touch input included in the cropped screen into screens and detect the screens to detect a character.
Claim 1, prior arts fail to disclose or suggest a mode controller for a vehicle, comprising: a controller configured to execute a mode selection function when a first touch input of a predetermined pattern is input through a first region of a touch screen; generate a pop-up window as a touch input screen on the touch screen when the mode selection function is executed; and detect a pattern of a touch input which is input through the touch input screen; a determination device configured to compare the detected pattern of the touch input with a plurality of patterns which are previously defined for each mode to determine whether there is a pattern identical to the pattern of the touch input; and a mode execution device configured to execute a function of a mode defined in response to the pattern identical to the pattern of the touch input, wherein the mode includes at least one of a transmission mode and a driving mode, wherein the controller is configured to crop a screen including the pattern of the touch input based on a start point and an end point of the touch input and an end of the pattern of the touch input and detect the pattern of the touch input based on the cropped screen, and wherein the controller is configured to split the pattern of the touch input included in the cropped screen into screens and detect the screens to detect a character.
Claim 11, prior arts fail to disclose or suggest a mode control method for a vehicle, comprising: executing, by a controller, a mode selection function when a first touch input of a predetermined pattern is input through a first region of a touch screen; generating, by the controller, a pop-up window as a touch input screen on the touch screen when the mode selection function is executed; detecting, by the controller, a pattern of a touch input which is input through the touch input screen; comparing, by the controller, the detected pattern of the touch input with a plurality of patterns which are previously defined for each mode to determine whether there is a pattern S. Park U.S. Serial No. 16/680,796 Page 4 of 10 identical to the pattern of the touch input; and executing, by the controller, a function of a mode defined in response to the pattern identical to the pattern of the touch input, wherein the mode includes at least one of a transmission mode and a driving mode, wherein the detecting of the pattern of the touch input includes: cropping, by the controller, a screen including the pattern of the touch input based on a start point and an end point of the touch input and an end of the pattern of the touch input; and detecting, by the controller, the pattern of the touch input based on the cropped screen, and wherein the detecting of the pattern of the touch input based on the cropped screen includes: splitting, by the controller, the pattern of the touch input included in the cropped screen into screens; and detecting, by the controller, the screens to detect a character.
Claim 20, prior arts fail to disclose or suggest a vehicle system, comprising: a touch screen; and a mode controller configured to: execute a mode selection function when a first touch input of a predetermined pattern is input through a first region of the touch screen; generate a pop-up window as a touch input screen on the touch screen when the mode selection function is executed; detect a pattern of a touch input which is input through a-the touch input screen, compare the detected pattern of the touch input with a plurality of patterns which are previously defined for each mode to determine whether there is a pattern identical to the pattern of the touch input, and execute a function of a mode defined in response to the pattern identical to the pattern of the touch input, wherein the mode includes at least one of a transmission mode and a driving mode, wherein the mode controller is configured to crop a screen including the pattern of the touch input based on a start point and an end point of the touch input and an end of the pattern of the touch input and detect the pattern of the touch input based on the cropped screen, and wherein the controller is configured to split the pattern of the touch input included in the cropped screen into screens and detect the screens to detect a character.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/03/2022